DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
The applicant argues that: “However, as shown in FIGS. 7A to 8B, etc., of Tsurusu, a permanent magnet unit 50 including the magnet 53 is positioned between the pair of contacts 45 of the contact plates 42. Also, as shown in FIGS. 6A and 6B of Tsurusu, the magnet 53 extends in the horizontal direction, and is not positioned on the side to which the pair of contacts is attached. In direct contrast, in amended claim 1, "a first magnet [is] positioned on a second side of the first terminal opposed to the first side and between the pair of first contacts so that the first magnet does not contact the first terminal."” This argument is not persuasive because the claim language is broad enough to still apply to the prior art. Specifically, Tsurusu teaches the magnet positioned on the second side and between the contacts as shown in figures 6a-b. 
The applicant further argues that the prior art does not teach the claimed magnet pole and contact alignment. This argument is not persuasive because the first contacts, the magnetic poles, and the second contacts are all aligned in one direction as shown in figures 6a-b.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsurusu et al. (US 2015/0262777).
In re claim 1, Tsurusu, in figures 1-9, discloses a relay comprising: a first terminal (22); a pair of first contacts (24) provided on the first terminal; a second terminal (42); a pair of second contacts (45) provided on the second terminal; the pair of second contacts being opposed to the pair of first contacts so as to contact and separate from the respective first contacts at a first side of the first terminal; and a first magnet (53) positioned on a second side of the first terminal (as best seen in figure 6b) opposed to the first side and between the pair of first contacts so that the first magnet does not contact the first terminal, wherein the first magnet positioned so that two magnetic poles of the first magnet are aligned in a direction in which the second contacts and the respective first contacts are aligned (as best seen in figure 6).
In re claim 2, Tsurusu, in figures 1-9, discloses that the first terminal (22) has a front end configured to support the pair of first contacts, and a first extended part extending from the front end of the first terminal (the front end and extended part can both be best seen in figure 4a), the second terminal has a front end configured to support the pair of second contacts, and a second extended part extending from the front end of the second terminal (the front end and extended part can both be best seen in figure 4a), and the first extended part and the second extended part extend in opposite directions to each other (as seen in the figures).
In re claim 4, Tsurusu, in figures 1-9, discloses that the first terminal has a front end configured to support the pair of first contacts (the front end can both be best seen in figure 4a), and a pair of contact members each having the first contact and an attachment part (the attachment part can be seen in figure 4a protruding through the front end) configured to attach the first contact to the front end, and wherein the first magnet has a dimension received in a space between the attachment parts of the pair of contact members (this can be best seen in figure 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsurusu et al. (US 2015/0262777).
In re claim 3, Tsurusu, in figures 1-9, discloses that the first terminal has a front end configured to support the pair of first contacts, and a first extended part extending from the front end of the first terminal (the front end and extended part can both be best seen in figure 4a), wherein the second terminal has a front end configured to support the pair of second contacts, and a second extended part extending from the front end of the second terminal (the front end and extended part can both be best seen in figure 4a). Tsurusu does not explicitly teach the claimed dimension having a larger value than another dimension of the magnet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the value of the dimensions of Tsurusu be smaller or larger as the claimed dimensions in order to achieve desired flux, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837